450 F.2d 881
Ida M. PICKING, Appellant,v.STATE FINANCE CORPORATION et al., Appellees.
No. 71-1600.
United States Court of Appeals,Fourth Circuit.
Oct. 14, 1971.

Ida M. Picking pro se.
Francis B. Burch, Atty. Gen. of Maryland, Alfred J. O'Ferrall, III, Asst. Atty. Gen. of Maryland, and Oscar W. Zenitz, Baltimore, Md., on the brief, for appellees.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
We have carefully considered the briefs and the record and conclude that oral argument is unnecessary.  We, therefore, affirm for the reasons stated by the district court.  Picking v. State Finance Corp. et al., 332 F. Supp. 1399 (D.Md.1971).


2
Affirmed.